DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
The rejection of claim 14 is now moot.
The rejection of claims 45 and 50 are not overcome. It is still not clear how to parse the noted phrase. For example, “adjacent” could be read as an adverb modifying “extending”, or as an adjective modifying “transistor”.
The applicant argues on page 14 that “[s]uch paragraph (37) additionally  indicates ‘extend(ing)  elevationally’, ‘elevationally-extending’, and ‘vertical(ly)’ with respect to a field effect transistor are with reference to orientation of the transistor's channel length along which current flows in operation between two source/drain regions of the transistor that are at two different elevations" (emphasis added). This sentence clearly states that it pertains to the specific use of the term ‘elevationally-extending’ when utilized pertaining to a transistor. Nothing in this sentence or elsewhere in paragraph 0037 indicates that the orientation of the transistor channel 
All of the claims recite transistors. There can only be one vertical direction in any given patent. Thus the definition of vertical here is necessarily “with respect to a field effect transistor”. 
The applicant argues on page 16 that “[t]he Examiner indicates at §6 of the application that a relationship between the channel length and the substrate is being applied to all the claims. Applicant notes that no such limitations are recited in the claims and cannot be read in by the Examiner. As indicated above, the Examiner's reading in of a channel in defining general terms is inappropriate. Rejection based upon such an inappropriate re-defining of terms is improper.” 
The applicant has presented a special definition in the specification that refers to the use of the term “elevationally extending” as being defined with respect to a channel when used with respect to a transistor. Thus this definition applies to all of the claims. The applicant has defined this term, not the examiner. The applicant claims that this part of the definition should not apply to the claims, and only “pertains to the specific use of the term ‘elevationally-extending’ when utilized pertaining to a transistor.” However, all the claims in this application refer to transistors. Thus it is not 
Furthermore, it appears that the applicant is stating that there are two definitions for “elevationally-extending”, one for transistor elements, and a different one for non-transistor elements. As there is only one vertical direction, any claim in which there is a transistor would have to have a consistent vertical direction. More generally, a single claim term cannot have different definitions in the same application. Even if this were allowed, it would not be clear what the dividing line would be between those that regard or pertain to a transistor, as noted above. 
The applicant refers to a number of other patents that have used this term. The examiner notes that these all appear to be the applicant’s patents, and thus these do not indicate that this term has a standard meaning in the art. Whether these patents use this term in a definite way is not for the 
On page 16 the applicant states that “the Examiner is reminded that the claims are to be interpreted in light of the ENTIRE specification.  The present specification clearly shows in the figures and further describes in the text, features that are described as ‘extending elevationally’. Under U.S. patent regulations, the entire description must be considered, when interpreting the claims. With respect to the recited ‘elevationally-extending conductive pillar’, an example of such structure 46 and fabrication thereof is depicted at, for example, Figs. 11-20.  The text of the specification at, for example, paragraphs 0045-0055, describes and refers to such conductive pillar in terms of elevation of components and elevational relationships.”
Examples in the specification do not define the claim scope. The applicant has defined the vertical direction in an unclear way using a special definition, which is binding on claim interpretation. Those in the art cannot look to the specification and rely on examples as defining the relationship; these are not binding on the claim scope.
If the applicant continues to believe that the rejection is not appropriate, the applicant is invited to contact the examiner to discuss the matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 27, 35, 38, 45, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a first elevationally-extending conductive pillar”. Paragraph 37 of the present specification states that “ ‘extend(ing) elevationally’ and ‘elevationally-extending’ in this document encompasses a range from vertical to no more than 45˚ from vertical. Further, ‘extend(ing) elevationally’, ‘elevationally-extending’, and ‘vertical(ly)’ with respect to a field effect transistor are with reference to orientation of the transistor's channel length along which current flows in operation between two source/drain regions of the transistor that are at two different elevations.” The definition here is simply a direction; it is not a definition of a phrase or 
Furthermore, there is a second, different definition of vertical in paragraph 37: “ ‘vertical’ and ‘horizontal’ as used herein are directions that are perpendicular or within 10 degrees of perpendicular relative one another independent of orientation of the substrate in three-dimensional space. ‘Horizontal’ refers to a general direction (i.e., within 10 degrees) along a primary substrate surface and may be relative to which the substrate is processed during fabrication.” Thus vertical is defined relative 
Claims 7, 16, 35, 38, and 45 have the recitation as claim 1 and thus same problem.
All the claims recite transistors, and thus the directions “vertical”, “horizontal”, “lateral”, and others have some relationship to “vertical” as defined in paragraph 37, and thus are indefinite for the same reason. See claims 27 and 35 and various other claims. 
Claim 50 recites “one digit line individually electrically coupling to one source/drain region of one of a first transistor of individual 2T-1C memory cells within the array and interconnecting the first transistors in that column”. It appears there is only one first transistor recited, but “one of” clearly indicates one among plural, and thus it is not clear whether there are multiple first transistors, or perhaps other elements from which the “one” is to be selected.
Claim 45 has the same problem.
Claim 45 recites “the access line extending adjacent transistor channels of the first and second transistors”. This phrase is not clear because it is not clear how it is to be parsed. It appears that there is a adverbial phrase modifying “extending”, but it is not clear what exactly what the phrase is or what it means. For example, “adjacent” could be read as an adverb modifying “extending”, or as an adjective modifying “transistor”. This phrase is not clear.
Claim 5o has the same problem.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.